   Case 4:16-cv-01414 Document 617-10 Filed on 08/01/19 in TXSD Page 1 of 2

                 UNITED STATES DISTRICT COURT FOR THE
              SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                    )
MARANDA LYNN ODONNELL, et al.       )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                         Case No. 16-cv-01414
                                    )                         (Consolidated Class Action)
HARRIS COUNTY, TEXAS, et al.        )                         The Honorable Lee H. Rosenthal
                                    )                         U.S. District Judge
            Defendants.             )
                                    )
____________________________________)

PROPOSED ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL
  OF PROPOSED CONSENT DECREE AND SETTLEMENT AGREEMENT AND
                  APPROVAL OF CLASS NOTICE

       Having received and considered the Parties Joint Motion for Preliminary Approval of
Proposed Consent Decree and Settlement Agreement and Approval of Class Notice, IT IS
HEREBY ORDERED that the motion is GRANTED. Exhibit A (Notice) attached hereto is
approved and shall be distributed by Defendants as follows:

          1. Defendants must within 48 hours of the entry of this Order post a copy of the Notice,
             Consent Decree, and Settlement Agreement in the following places, and must ensure
             that the Notice remains posted during the comment period:
                 a. The general intake room of the Harris County Joint Processing Center, 700
                      N San Jacinto St, Houston, TX 77002.
                 b. The lobby of the Harris County Criminal Justice Courthouse, 1201 Franklin
                      St, Houston, TX 77002.
                 c. The “lock-ups” or “hold-over cells” outside each of the County Criminal
                      Courts at Law courtrooms.
          2. Defendants must also post a copy of the Notice and all attached exhibits online at the
             websites for the Harris County Criminal Courts at Law and the Harris County Sheriff’s
             Office.

      It is FURTHER ORDERED, as follows:

          3. Lawyers for Plaintiffs must file their motion for attorney’s fees and costs, not to exceed
             the amounts referenced in the Joint Motion for Preliminary Approval, no later than 14
             days before the Fairness Hearing. The parties must make this motion and supporting
             documents available for review by class members upon request.

          4. Any member of the class may enter an appearance on his or her own behalf in this
             action through that class member’s own attorney (at his or her own expense), but need
             not do so. Class members who do not enter an appearance through their own attorneys
             will be represented by class counsel. Alternatively, any member of the class may write
   Case 4:16-cv-01414 Document 617-10 Filed on 08/01/19 in TXSD Page 2 of 2

             to the Court about his or her opinions on the fairness of the proposed settlement and/or
             Class Counsel’s motion for attorney’s fees. The Court will consider the written
             communications of the class members when deciding whether to approve the
             settlement. Comments regarding the fairness of the settlement must include the case
             name, ODonnell v. Harris County, 16-cv-1414-LHR, at the top of the first page. A
             written comment must contain the author’s full name and include all objections, the
             reasons for any objection, and must be signed by the class member. A class member
             who desires to comment but fails to comply with the above objection procedure and
             timeline shall be deemed not to have objected, and that class member’s objection shall
             not be heard or considered at the hearing.

          5. Comments must be postmarked by August 16, 2019—five days prior to the date of the
             Fairness Hearing, which is set for August 21, 2019—and must be sent to the following
             address:

                                      Clerk of the Court
                                  United States District Court
                             515 Rusk Avenue, Houston, TX 77002


Ordered this ___ day of _______________, 2019.

                                                    __________________________________

                                                    Hon. Lee H. Rosenthal District Judge
